Citation Nr: 0940714	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-26 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for postoperative residuals of bilateral 
inguinal hernia has been received.

2.  Whether new and material evidence to reopen a claim for 
service connection for hypertension (claimed as high blood 
pressure) has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for peritoneal adhesions, to include as a 
residual of in-service appendectomy, has been received.

4.  Entitlement to service connection for peritoneal 
adhesions, to include as a residual of in-service 
appendectomy.

5.  Entitlement to service connection for irritable bowel 
syndrome (IBS), to include as a residual of in-service 
appendectomy.  

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1944 to June 1946.  
The Veteran was also affiliated with some element of the 
military reserve subsequent to his active service.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision in 
which the RO denied service connection for postoperative 
residuals of bilateral inguinal hernia, a hydrocele, 
peritonitis, peritoneal adhesions, and hypertension on the 
grounds that new and material evidence had not been received 
to reopen these claims; denied service connection for IBS and 
skin cancer; and denied a TDIU.  The Veteran filed a notice 
of disagreement in June 2005, and the RO issued a statement 
of the case (SOC) on all issues except hypertension in July 
2005.  Later the same month, the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals).  In September 2005, the RO issued a SOC on the 
hypertension issue, and later the same month, received a 
substantive appeal as to that issue.

In September 2005, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of the hearing is of record.  During the hearing, 
the Veteran withdrew from appeal his requests to reopen the 
claims for service connection for peritonitis and for a 
hydrocele.  In February 2006, the RO issued a supplemental 
SOC (SSOC) reflecting its continued denial of the remaining 
claims on appeal.

In April 2006, the Veteran requested a Board hearing in 
Washington, D.C., but he withdrew that hearing request in 
writing in May 2006.  See 38 C.F.R. § 20.704(e) (2006).

In August 2006, a Deputy Vice Chairman of the Board granted 
the July 2006 motion of the Veteran's representative to 
advance this appeal on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In an August 2006 decision, the Board determined that new and 
material evidence had not been received to reopen the 
Veteran's claims for service connection for postoperative 
residuals of bilateral inguinal hernia, for peritoneal 
adhesions, and for hypertension; denied his service 
connection claims for skin cancer and for IBS, and denied a 
TDIU.

The Veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a July 2007 
Order, the Court granted a joint motion for remand (filed by 
representatives for both parties), vacating the Board 
decision as to all of the matters denied, and remanding these 
matters to the Board for further proceedings consistent with 
the joint motion.

In November 2007, the Board granted service connection for 
skin cancer and remanded the remaining claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further action, to include additional development of the 
evidence.  After completing the requested development, the RO 
continued the denials of the claims (as reflected in an April 
2009 SSOC) and returned the appeal to the Board for further 
consideration.

The Board notes that, although the RO had characterized one 
of the claims as one for service connection for hypertension, 
the Veteran clearly stated that he wanted to reopen the 
previously denied claim for service connection for "high 
blood pressure" (see VA Form 21-4138 dated and received 
February 4, 2004).  Moreover, the Veteran has indicated that 
he is seeking service connection for peritoneal adhesions and 
for IBS as a residual of his in-service appendectomy.  Hence, 
the Board has recharacterized these matters consistent with 
the Veteran's assertions.

Also, in the April 2009 SSOC, the RO addressed the claim for 
service connection for peritoneal adhesions as a de novo 
claim.  However, regardless of the RO's actions, the Board 
has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 (West 
2002) to address the question of whether new and material 
evidence has been received to reopen the claim for service 
connection.  That matter goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim on a de 
novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  As the Board must first decide whether new and 
material evidence to reopen the claim has been received-and, 
in view of the Board's favorable decision on the request to 
reopen-the Board has characterized that portion of the 
appeal involving peritoneal adhesions as encompassing the two 
matters (items 3 and 4) set forth on the title page.  

The Board's decision on the petitions to reopen claims for 
service connection for postoperative residuals of bilateral 
inguinal hernia, for peritoneal adhesions, and for 
hypertension, as well as the claim for service connection for 
IBS, are set forth below.  The claims for service connection 
for peritoneal adhesions, on the merits, and for a TDIU, are 
addressed in the remand following the order; these matters 
are being remanded to the RO.  VA will notify the Veteran 
when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.  

2.  In a January 1979 decision, the Board denied service 
connection for adhesions and bilateral inguinal hernias.  The 
Veteran asked for reconsideration of the January 1979 Board 
decision; the Board reconsidered the decision in February 
1981 and continued the denial of the claims.  In February 
1981, the Board only considered the evidence of record at the 
time of the January 1979 decision.

3.  In a July 1979 rating decision, the RO denied service 
connection for hypertension; although notified of the denial 
in a letter that same month, the Veteran did not initiate an 
appeal.  

4.  No new evidence associated with the claims file since the 
January 1979 Board decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for postoperative residuals of bilateral 
inguinal hernia, or raises a reasonable possibility of 
substantiating that claim.

5.  No new evidence associated with the claims file since the 
July 1979 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hypertension, or raises a reasonable 
possibility of substantiating that claim.

6.  Evidence associated with the claims file since the 
January 1979 denial is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim for service connection for peritoneal adhesions, to 
include as a residual of in-service appendectomy.

7.  IBS was first diagnosed many years after the Veteran's 
discharge from service, and the only medical opinion on the 
question of whether there exists a medical nexus between the 
Veteran's current IBS and service weighs against the claim.


CONCLUSIONS OF LAW

1.  The February 1981 Board decision that denied service 
connection for adhesions and for bilateral inguinal hernias 
is final.  38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

2.  The July 1979 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

3.  As evidence received since the Board's January 1979 
denial is not new and material, the criteria for reopening 
the claim for service connection for postoperative residuals 
of bilateral inguinal hernia are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

4.  As evidence received since the RO's July 1979 denial is 
not new and material, the criteria for reopening the claim 
for service connection for hypertension are not met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008). 

5.  As evidence pertinent to the claim for service connection 
for peritoneal adhesions, received since the Board's January 
1979 denial is new and material, the criteria for reopening 
the claim for service connection for peritoneal adhesions, to 
include as a residual of in-service appendectomy, are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).  

6.  The criteria for service connection for IBS are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the claim to 
reopen the claim for service connection for peritoneal 
adhesions, the Board finds that all notification and 
development actions needed to fairly adjudicate this aspect 
of the appeal have been accomplished.  

As regards the remaining claims, the Board notes that notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in an April 2004 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate his claims for 
service connection, that new and material evidence was needed 
to reopen previously denied claims, and defining new and 
material evidence.  This letter also informed the Veteran of 
what information and evidence must be submitted by the 
appellant and what information and evidence would be obtained 
by VA.  The letter did not inform the Veteran of the reasons 
why his claims had previously been denied.  The June 2005 RO 
rating decision reflects the initial adjudication of the 
claim after issuance of the April 2004 letter.  

Post rating, a December 2008 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  This letter also informed the Veteran why 
his claims had previously been denied.  After issuance of the 
December 2008 letter, and opportunity for the Veteran to 
respond, the April 2009 SSOC reflects readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the report of December 
2005 and January 2009 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's September 2005 DRO hearing, along with various 
written statements provided by the Veteran, and by his 
representative, wife, and pastor, on his behalf.  

The Board also finds that no additional RO action to further 
develop the record in connection with any of \the claims 
herein decided is warranted.  Extensive efforts have been 
made to obtain relevant records from the former Marine 
Hospital in Buffalo, New York; however, these records could 
not be obtained.  The Veteran has been made aware that VA was 
unable to obtain these records and of his responsibilities 
regarding the production of evidence.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of any of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Requests to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In September 1977, the RO, inter alia, denied service 
connection for adhesions of peritoneum and double hernia.  
The Veteran perfected an appeal as to the denial of those 
claims and, in January 1979, the Board denied a compensable 
rating for appendectomy residuals and denied service 
connection for postoperative residuals, inguinal hernia, 
bilateral.  While the decision did not specifically deny 
service connection for adhesions of peritoneum, the Veteran 
had claimed that he had adhesions as a result of his in-
service appendectomy.  In explaining why a compensable rating 
was not warranted for residuals of appendectomy, the Board 
explained how no objective findings of disability, including 
adhesions, were shown, other than an asymptomatic 
postoperative scar.  Hence, service connection for adhesions 
of peritoneum was effectively denied.    

The Veteran requested reconsideration of the January 1979 
Board decision.  The decision was reconsidered by the Board, 
and in February 1981, the Board continued the denial of the 
claims.  Importantly, in February 1981, the Board considered 
the evidence of record at the time of the January 1979 Board 
decision . 

As no exception to finality applies, the Board's February 
1981 denial is final as to the evidence then considered (that 
of record at the time of the January 1979 Board decision), 
and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

In July 1979, the RO denied the Veteran's claim for service 
connection for hypertension.  Although notified of the 
decision, the Veteran did not initiate an appeal.  See 38 
C.F.R. § 20.200..  Hence, the RO's July 1979 decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his previously denied claims in 
February 2004.  Regarding petitions to reopen filed on or 
after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decisionmakers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the February 1981 Board decision is the 
last final denial on the claims for postoperative residuals 
of bilateral inguinal hernias and for peritoneal adhesions; 
however, in determining whether new and material evidence has 
been received with respect to these claims, the Board will 
consider the evidence of record in January 1979 (the 
evidentiary basis for the Board's February 1981 
reconsideration decision). The last final denial of the 
hypertension claim is the RO's July 1979 rating decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A.  Postoperative residuals of bilateral inguinal hernia

The evidence considered by the Board in February 1981 
consisted of statements from the Veteran and his wife, 
service treatment records, private treatment records, VA 
treatment records and a VA examination report.  The service 
and VA treatment records did not show any hernia during 
active military service.  The Veteran did have a hydrocele.  
A January 1949 report of examination in connection with the 
reserves did note that the Veteran had a double hernia in 
1947, after his active service.  The February 1978 VA 
examination report, and a March 1978 letter from Martin Fink, 
M.D., also noted hernia surgery after the Veteran's discharge 
from active service; the former noting no evidence of 
recurrence of hernia.  Doctor F stated that the Veteran was 
discharged in 1946 with a diagnosis of multiple peritoneal 
lesions and bilateral inguinal hernias; although the Board 
notes that such is not reflected in the Veteran's service 
treatment records, to include his June 1946 discharge 
physical (which showed appendectomy and peritonitis (acute)).  
The Veteran stated that he had no hernias until he was being 
discharged from service, and his wife stated that since she 
had known him (approximately 1950), he had had abdominal 
pains.  The Veteran also stated that his hydrocele developed 
into a hernia. 

The basis for the Board's February 1981 denial was that the 
evidence did not show inguinal hernia present during service 
or causally related to any disability of service origin. 

Pertinent evidence added to the claims file since the 
evidence considered in February 1981 includes statements from 
the Veteran and his wife and pastor, VA examination reports 
(digestive, stomach/duodenum, and intestines), VA and private 
treatment records, and a letter and photographs the Veteran 
relays were created during service.  

The VA treatment records and examination reports note the 
Veteran's history of herniorrhaphy after service but do not 
address any relationship between the hernias and service.  
The private treatment records also do not relate hernias to 
the Veteran's service.  The letter home and photographs do 
not address hernias.  

While this evidence can be considered "new," in that it was 
not considered by the Board in February 1981, it is not 
"material."  That is, the evidence does not show inguinal 
hernia present during service or causally related to service-
the basis for the last prior final denial.  Thus, the new 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.

The Board has considered the statements submitted by the 
Veteran and on his behalf.  In this regard, the Veteran's 
pastor vouched for the Veteran's credibility and his wife 
relayed that he has had stomach problems and abdominal pains.  
These statements do not relate inguinal hernias to service.  
As for the statements from the Veteran and his 
representative, the Board notes that as laypersons without 
the appropriate medical training and expertise, they are not 
competent to render a probative opinion on a medical matter-
to include whether there exists a relationship between 
hernias and service (a medical nexus).  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  Therefore, where, 
as here, resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
postoperative residuals of bilateral inguinal hernias are not 
met, and the February 1981 Board denial of this claim remains 
final.  See 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156.  As the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen the finally disallowed 
claim, the benefit-of-the-doubt doctrine is not applicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Hypertension 

The evidence of record at the time of the RO's July 1979 
denial of service connection for hypertension consisted of 
statements from the Veteran and his wife, service treatment 
records, private treatment records, VA treatment records and 
a VA examination report.  At the Veteran's June 1946 
discharge examination, his blood pressure was reportedly 
146/70.  No diagnosis of hypertension is shown during 
service.  VA treatment records show a diagnosis of labile 
hypertension in 1977, and Dr. F noted mild essential 
hypertension in March 1978.

The basis for the RO's July 1979 denial was that the evidence 
did not show that hypertension was incurred in or aggravated 
by service.  The RO noted that the first evidence of any 
elevated blood pressure condition was noted in 1978, some 32 
years following release from service.   

Pertinent evidence added to the claims file since July 1979 
includes statements from the Veteran and his wife and pastor, 
VA examination reports (digestive, stomach/duodenum, and 
intestines), VA and private treatment records, and a letter 
and photographs the Veteran relays were created during 
service.  

The Board notes that none of the medical evidence received 
since the February 1979 Board decision indicates that the 
Veteran has hypertension as a result of his service or 
beginning during his service.  The letter written during 
service and the photographs do not address hypertension.  
While this evidence can be considered "new," in that it was 
not before the Board in July 1979, it is not "material."  
That is, the evidence does not show that the Veteran has 
hypertension that was incurred in or aggravated by service-
the basis for the last prior final denial.  Thus, the new 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.

As for the statements provided by the Veteran and his 
representative, pastor and wife, the Board notes that as 
laypersons without the appropriate medical training and 
expertise, none of the above-named individuals are competent 
to render a probative opinion on a medical matter-to include 
whether there exists a relationship between hypertension and 
service (a medical nexus).  See Bostain, 11 Vet. App. at 127, 
citing Espiritu, 2 Vet. App. 492.  See also Routen, 10 Vet. 
App. at 186 (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Therefore, where, as 
here, resolution of the appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson, 11 Vet. App. 374; Moray, 5 Vet. App. at 214.  The 
Board notes that the only statements that address 
hypertension came from the Veteran (other than argument by 
his representative), and the Veteran states that he had 
hypertension when he was discharged from service, a claim 
that was made at the time of the previous denial.   

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
hypertension are not met, and the July 1979 RO denial of this 
claim remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  As the Veteran has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni, 5 Vet. App. at 467.

C.  Peritoneal adhesions

The evidence of record considered by the Board in February 
1981 consisted of statements from the Veteran and his wife, 
service treatment records, private treatment records, VA 
treatment records and a VA examination report.  The service 
treatment records showed that during service the Veteran had 
an appendectomy and peritonitis (acute).  On discharge in 
June 1946, examination of the abdomen and pelvis were normal.  
Doctor F stated that the Veteran was discharged in 1946 with 
a diagnosis of multiple peritoneal lesions and bilateral 
inguinal hernias; although, as noted above, such is not 
reflected in the Veteran's service treatment records.  Doctor 
F also stated that the Veteran had IBS but what extent the 
presence of persistence adhesions play a role in the 
Veteran's bowel systemology was difficult to state.  VA 
treatment records and the VA examination report did not 
discuss adhesions.  The Veteran stated that he was told 
during service that he had adhesions, and his wife stated 
that since she had known him (approximately 1950), he had had 
stomach problems.

The basis for the Board's February 1981 denial was that the 
evidence did not show any significant demonstrable residuals 
of the in-service appendectomy. 

Pertinent evidence added to the claims file since January 
1979 includes records of VA and private treatment, along with 
statements from the Veteran, and from his representative, 
pastor, and wife.  In this regard, an October 2007 letter 
from Jeffrey Topal, MD stated that the Veteran likely 
developed intra-abdominal adhesions due to intense 
inflammation from prolonged peritonitis after his 
appendectomy.  Doctor T also stated that the Veteran has 
complaints which may be secondary to intermittent obstruction 
from the intra-abdominal adhesions.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
peritoneal adhesions.  

Among the evidence considered by the Board in February 1981 
was evidence of an appendectomy during service; however, 
there was no evidence of current peritoneal adhesions related 
to service.  The additionally received letter suggests that 
the Veteran may now have intra-abdominal adhesions as a 
result of his in-service appendectomy.  

The Board finds that the foregoing evidence is "new" in 
that it was not considered by the Board in connection with 
the February 1981 final denial of the claim for service 
connection (which considered the evidence of record at the 
time of the January 1979 denial), and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it addresses current 
disability and relationship to service.  Hence, this evidence 
raises a reasonable possibility of substantiating the 
Veteran's claim for service connection for peritoneal 
adhesions.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for -
peritoneal adhesions are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

III.  Service Connection for IBS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Considering the claim for service connection in light of the 
above, the Board finds that the claim must be denied because 
the preponderance of the evidence establishes that the 
criteria for service connection for IBS are not met. 

The evidence of record establishes that the Veteran currently 
has IBS, as indicated, for example, in a January 2009 VA 
examination report showing a diagnosis of IBS.  However, the 
record simply fails to establish that his IBS is medically 
related to any incident of service.

Service treatment records show that the Veteran had an 
appendectomy and peritonitis during service.  These records 
reflect no complaint, finding, or diagnosis pertinent to IBS 
during service, including at discharge.  

During a February 1978 VA examination, the Veteran reported 
gas pains occasionally in bowels, belching gas and 
indigestion.  He also stated that he had pains occasionally 
in his right lower abdomen.  He had not seen a physician in 
the last 20 years for these complaints.  The examiner did not 
identify any current IBS; instead, he noted scars from past 
surgeries and that there was no evidence of peritoneal 
adhesions.  

In a March 1978 letter, Dr. F stated that there was no 
question that the Veteran had moderately severe IBS at the 
time of the examination.  In a 1978 statement, the Veteran's 
wife relayed that the Veteran had had stomach problems and 
abdominal pains since she met him in approximately 1950.  

The Veteran was afforded a VA examination in December 2005.  
After a review of the pertinent history and examination of 
the Veteran, the examiner stated that the Veteran's symptoms 
were consistent with cholecystolithiasis (a gallbladder 
disease) and not IBS.  She also stated that she could not 
conclude if the Veteran had IBS based on the available 
information, but that it was more likely than not that his 
appendectomy did not cause any IBS. 

In September 2007, E. Rodney Hornbake, MD diagnosed probable 
IBS, but did not address the etiology or onset of any IBS.  
In a January 2009 letter, Dr. H noted the findings from a 
recent colonoscopy and upper endoscopy.  He reported that the 
Veteran was plagued with intermittent bouts of alternating 
diarrhea and constipation for years.  Doctor H was fairly 
convinced that this was a classic IBS characterized by 
alternating stools and some cramping abdominal pains.  

The Veteran was afforded another VA examination in January 
2009.  After a review of the relevant history and 
examination, the examiner diagnosed IBS.  The examiner stated 
that while the Veteran had a history of ruptured appendix and 
peritonitis, there was no evidence in his records to suggest 
that IBS is medically related to his active military service, 
to include an in-service appendectomy.  The examiner 
explained that a review of literature did not provide 
evidence that IBS is caused by or associated with history of 
ruptured appendix/peritonitis.  The examiner opined that it 
is not likely that the current IBS was related to military 
service, to include in-service appendectomy.    

In this case, IBS is not shown by medical evidence until 
1978; some 32 years after service.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

Moreover, in the only medical opinion to address the question 
of any relationship between the Veteran's service and IBS, 
the January 2009 VA examiner stated that it was not likely 
that the two were related.  Significantly, there is no 
contradictory opinion.  The Board has given this opinion high 
probative value as it was made after a review of the 
pertinent history and examination of Veteran, and the 
rationale was based on a review of relevant literature.  None 
of the medical records reflecting a diagnosis of IBS even 
suggests that there exists a medical nexus between the 
Veteran's current IBS and his military service, and neither 
the Veteran nor his representative has presented or 
identified any such existing medical opinion.  

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the 
appellant and of his representative, wife, and pastor; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
medical matter of whether there exists a relationship between 
the IBS for which service connection is sought and service, a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As none 
of the above-named individuals is shown to be other than a 
layperson without the appropriate medical training and 
expertise, they are not competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., 
Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. 
492.  See also Routen, 10 Vet. App. at 186 ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Hence, the lay assertions in this regard have 
no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for IBS must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.







ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
postoperative residuals of bilateral inguinal hernia is 
denied.  

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
hypertension is denied.  

As new and material evidence to reopen the claim for service 
connection for peritoneal adhesions has been received, to 
this limited extent, the appeal is granted.

Service connection for IBS is denied.


REMAND

Review of the claims file reveals that further RO action on 
the claim for service connection for peritoneal adhesions, on 
the merits, is warranted.

VA will provide a medical examination or obtain a medical 
opinion if the record, including lay or medical evidence, 
contains competent evidence of a disability that may be 
associated with an event, injury, or disease that occurred in 
service, but the record does not contain sufficient medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
threshold for determining whether the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one.  
McLendon, 20 Vet. App. at 83.  Under the circumstances of 
this case, the Board finds that medical examination and an 
opinion by an appropriate physician would be helpful in 
resolving the claim for service connection. 

Service treatment records verify that the Veteran had an 
appendectomy and peritonitis during service.  At separation, 
examination of his abdomen and pelvis was normal.  The 
Veteran was discharged in June 1946, and has stated that in 
1947 he went to the former Marine Hospital in Buffalo, New 
York because of adhesions and hernia.  According to the 
Veteran, no surgery was performed for the adhesions.  In 
December 2005, a VA examiner stated that there was not 
sufficient evidence to confirm peritoneal adhesions.  In 
November 2007, Dr. H noted that some of the Veteran's 
symptoms, particularly his nocturnal abdominal pain awakening 
him from sleep, may be due to adhesions related to his 
original appendicitis and peritonitis.  

In October 2007, Dr. T noted the Veteran's in-service 
appendectomy and subsequent treatment and surmised that the 
Veteran likely had either an intra-abdominal abscess or 
severe diffuse peritonitis (more common in young patients due 
their smaller omentum).  He reasoned that a patient with a 
perforated appendix will usually normalize their white cell 
count and temperature within 3-6 days of an appendectomy and 
the Veteran did not normalize for much longer than that.  
Doctor T opined that due to the intense inflammation from the 
prolonged peritonitis, the Veteran likely developed intra-
abdominal adhesions.  At the time of Dr. T's examination, the 
Veteran had complaints of intermittent abdominal pain and 
vomiting which Dr. T felt may be secondary to intermittent 
obstruction from the intra-abdominal adhesions.  According to 
Dr. T, the link between intense peritoneal inflammation and 
adhesions is clear and there is no specific time frame for 
when adhesions cause symptoms in the future; thus the 
statement that the Veteran was asymptomatic at discharge from 
active duty was not relevant.  Doctor T concluded that it is 
a reasonable claim that the Veteran's gastrointestinal 
symptoms could be secondary to the effect of intra-abdominal 
adhesions which certainly developed at the time of his 
perforated appendix.  While Dr. T seems to stop short of 
diagnosing intra-abdominal adhesions, his statements do 
suggest that the Veteran has such adhesions.  

The service treatment records showing an appendectomy and 
peritonitis, taken together with the treatment report from 
Dr. H and Dr. T's letter stating that the Veteran likely 
developed intra-abdominal adhesions as a result of 
inflammation from the peritonitis, suggest that the Veteran 
may have current intra-abdominal adhesions or peritoneal 
adhesions related to service.  Under these circumstances, the 
Board finds that a medical opinion-based on full 
consideration of the Veteran's documented medical history and 
assertions, and supported by clearly-stated rationale-would 
be helpful in resolving the claim for service connection.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in denial of the claim for service connection for 
peritoneal adhesions (as the original claim will be 
considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to any scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

To ensure that all due process requirements are met, and that 
the record before the examiner is complete, the RO should 
also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal.  
The notice letter to the Veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

As a final matter, the Board also points out that, as any 
decision with respect to the claim for service connection may 
affect the Veteran's claim for a TDIU, this claims is 
inextricably intertwined with the claim for service 
connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be 
considered together, it follows that, any Board action on the 
TDIU claim, at this juncture, would be premature.  Hence, a 
remand of this matter is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1. The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify 
whether the Veteran currently has 
adhesions (intra-abdominal or peritoneal).  
If so, the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that the 
disability had its onset in or is 
medically related to service, to include 
the appendectomy and peritonitis noted 
therein.  

In rendering the requested opinion, the 
physician should specifically consider and 
discuss the service treatment records and 
Dr. T's October 2007 letter, in 
particular, Dr. T's statement that the 
fact that the Veteran was asymptomatic at 
discharge is not relevant.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal, 
to include the claim for a TDIU, in light 
of all pertinent evidence and legal 
authority.

7.  If the benefits sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  The RO is 
reminded that this appeal has been advanced on the Board's 
docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


